Citation Nr: 0608591	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-35 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from January 1955 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The veteran has Level I hearing loss in the right ear and in 
the left ear.   


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.85, Diagnostic Code 6100 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI.  Disability ratings are assigned by 
combining a level of hearing loss in each ear.  38 C.F.R. § 
4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

VA outpatient records dated through March 2003 generally 
reflected complaints and findings of hearing loss.  Notes 
dated in October 2002 indicated that amplification was not 
indicated.   

The veteran underwent a VA audiological evaluation in October 
2003.  Puretone thresholds, in decibels (dB), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
25
50
60
LEFT
-----
20
60
65
65

The average puretone threshold was 39 dB on the right and 53 
dB in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 94 
percent in the left ear.  

In this case, applying the results of the October 2003 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right ear and the left ear.  Applying these values 
to Table VII, the Board finds that the veteran's hearing loss 
is evaluated as noncompensable (zero percent disabling).  

There is no exceptional pattern of hearing loss to warrant 
applying the special provisions of 38 C.F.R. § 4.86.  In 
addition, the veteran does not allege, nor does the Board 
find, any exceptional or unusual circumstances to warrant 
referring the case for consideration of an extra-schedular 
rating.  38 C.F.R. § 3.321(b)(1).  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to an initial compensable disability rating for 
bilateral hearing loss.  38 C.F.R. § 4.3.  

The Board has no doubt that, as the veteran argues at his 
hearing before the Board, that his hearing loss has a more 
significant impact during his daily life, with constant 
background noise, than in a hearing testing booth.  However, 
for VA compensation purposes, the method of evaluating 
disability is specifically enumerated in VA regulations.  
38 C.F.R. § 4.85.  See Lendenmann, supra.  Although the Board 
is sympathetic, the Board is bound by the applicable law and 
regulations as written.  38 U.S.C.A. § 7104(c).  While the 
veteran is having difficulty with his hearing, the difficulty 
the veteran has does not meet the very specific and clear 
requirements for a compensable evaluation.  As such, there is 
no legal basis for an increased initial disability rating, 
the appeal is denied.      

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in March 2003, as well 
as information provided in the November 2003 rating decision 
and August 2004 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board notes that the RO provided this notice on the 
underlying service connection claim prior to the rating 
decision on appeal.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Therefore, no additional 
38 U.S.C.A. § 5103(a) notice is required for the 
"downstream" issue currently on appeal.  VAOPGCPREC 8-2003.  
The Board acknowledges that no correspondence specifically 
asks the veteran to provide the RO with any evidence in his 
possession that pertains to the appeal.  38 C.F.R. § 
3.159(b)(1); Pelegrini, 18 Vet. App. at 121.  However, the 
veteran's statements and submissions, and in particular his 
testimony at the July 2005 Travel Board hearing, indicate 
that he knew that he was responsible for submitting evidence 
in support of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005).  This point was clearly addressed at 
the veteran's hearing before the Board.  Therefore, the Board 
finds any defect in content of the notice did not result in 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  Moreover, 
neither the veteran nor his representative has made any 
allegation or showing of such prejudice.  Mayfield, 19 Vet. 
App. at 119.     

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with a letter giving notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  Bernard, 4 Vet. App. at 
394.  Specifically, the August 2004 statement of the case 
sets out the precise manner in which the disability is 
evaluated and the evidence necessary to warrant a higher 
evaluation.  Again, neither the veteran nor his 
representative has alleged any prejudice in the timing of 
this notice.  Mayfield, 19 Vet. App. at 119.  Finally, as 
there has been no challenge to the effective date of the 
award, and an earlier effective date would not provide the 
veteran with compensation, the Board finds that any lacking 
notice on this element is harmless.    

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, 
private records as authorized by the veteran, and a relevant 
medical examination.  The Board notes that it was unable to 
secure some non-VA medical evidence identified by the 
veteran, but emphasizes that such evidence dates from many 
years ago and is not relevant to the issue of the current 
level of service-connected disability.  The veteran has not 
identified any recent private or VA hearing evaluation and 
has not alleged that his hearing loss is more severe than 
when initially evaluated by VA.  Therefore, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.    


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


